Citation Nr: 0927841	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for epi-retinal 
membrane of the right eye (right eye disability).

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently rated 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1937 to 
September 1945, and from October 1950 to May 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 and subsequent rating 
decisions from the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in December 
2007.  A transcript of the proceeding is of record. 

The Board remanded the claims in February 2008 and December 
2008 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for a right 
eye disability and an increased rating for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The Veteran served in combat.

2.  The preponderance of the evidence demonstrates that the 
Veteran's current low back disability began many years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA assisted the appellant in obtaining evidence, afforded the 
appellant a physical examination, obtained a medical opinion 
as to the etiology and severity of disability, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

The Veteran's service treatment records are unavailable.  A 
discharge examination in May 1951 is available, and is 
negative for any findings, complaints or treatment of a low 
back disability.  The Veteran was awarded the Purple Heart 
Medal and the Bronze Star Medal.

A September 1982 private orthopedic report noted that the 
Veteran stated that he injured his knees in service when his 
armored car was struck by enemy fire, and that an altered 
gait has cause him to tilt his pelvis resulting in low back 
pain.  On a December 1982 VA progress note, the Veteran 
complained of low back pain.  

A VA examination was conducted in June 1983.  No complaints 
or findings of a low back disability were noted.  

In June 2004, the Veteran submitted the statement of a fellow 
serviceman who stated that the Veteran complained of back and 
leg pain after his armored car was hit by antitank fire.  He 
asked the Veteran if he wanted to see a doctor but the 
Veteran said no.  In addition, in a February 2006 statement, 
the Veteran stated that he was blown out of the armored car 
when it was hit by enemy fire, fell about seven feet on his 
back, and sustained back and leg pain.  

In a June 2005 statement a VA physician stated that the 
Veteran's spinal stenosis and lower extremity neuropathy was 
at least as likely as not related to the Veteran's service.  
The physician stated that the Veteran's reconstructed medical 
data sheet was used to render this opinion.  

A VA examination and opinion was rendered in March 2009.  The 
examiner reviewed the claims file.  The examiner stated that 
it was less likely as not that the Veteran's low back 
disability and neuropathy were due to service.  The examiner 
noted that there was no documentation of any low back 
treatment until 1982, 32 years after separation from service; 
and that degenerative disc disease is often related to wear 
and tear, especially after age 40.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran has asserted that his low back disability is the 
result of his combat injury during his service in World War 
II.  The Veteran is a combat veteran.  Thus, he entitled to 
the application of 38 U.S.C.A. § 1154(b).  The statute 
provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he sustained a back injury 
in combat in service.  Section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either the existence of a current 
disability or nexus to service, for both of which competent 
evidence is generally required.  Id. citing Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  Thus, the Veteran's combat 
status allows him to allege a back injury in service.  
Whether such conditions were chronic or were related to 
service requires competent evidence.

The Veteran's service treatment records are not available.  
The legal standard for proving such claims is not lowered, 
but the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, 
the VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claims was 
undertaken with this duty in mind.

Although it is unfortunate that the Veteran's service 
treatment records are unavailable, he is not prejudiced in 
this instance as he and a fellow serviceman have stated that 
he did not seek medical treatment for the condition in 
service, and these recent statements that the Veteran 
sustained a low back injury when his armored car was struck 
by enemy fire is accepted as competent evidence.  In 
addition, the examiner who conducted the March 2009 VA 
examination noted that statements of the Veteran and a fellow 
serviceman regarding the combat injuries were considered.  

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion may be rejected; however, a medical opinion may not 
be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption 
of an expert medical opinion may satisfy the statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the March 2009 examination to 
be the most probative evidence as to the etiology of the 
Veteran's low back disability, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  In contrast, the VA examiner who rendered the 
June 2005 opinion did not review the Veteran's entire medical 
records, in particular his normal separation examination in 
May 1951 and VA examination in June 1983.  

A 31 year period after separation from service, without 
diagnosis or treatment is evidence that there has not been a 
continuity of symptomatology from any incident of service, 
and it weighs heavily against the claim on a direct basis.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  In addition, the Veteran's claim of 
continuity of symptomatology is inconsistent with the more 
probative contemporaneous record, i.e., the March 2009 VA 
medical opinion that the Veteran's low back disability was 
not caused by service.

The Veteran genuinely believes that his low back disability 
was incurred in service.  The Veteran is competent to comment 
on inservice combat injury and his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his current low back disability, 
and his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed March 2009 VA opinion 
provided by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible"); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006)).

As the Veteran is not in receipt of service connection for a 
knee disability, consideration of whether his low back 
disability was caused or aggravated by a knee disability is 
not necessary.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board remanded the claim for an 
examination and opinion regarding the etiology of the 
Veteran's right eye disability.

The Veteran was afforded a VA examination in March 2009.  The 
examiner stated she could not resolve the issue of the 
etiology of the Veteran's epi-retinal membrane of the right 
eye without resorting to mere speculation.  This case be must 
again be remanded to the agency of original jurisdiction for 
another opinion to comply with the Board's original remand.

Regarding the PTSD claim, the Veteran was afforded a 
supplemental statement of the case on June 8, 2009.  Later 
that month, he stated that he was underwent a PTSD evaluation 
on June 17, 2009 at the VAMC in Mountain Home, Tennessee.  
This evaluation should be obtained.  See 38 U.S.C.A.§ 
5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
requested.)

1.  Obtain an opinion regarding the 
etiology of the epi-retinal membrane of 
the Veteran's right eye.  The claims file 
be made available to and be reviewed by 
the examiner in connection with the 
examination.  After reviewing the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any right eye condition 
is related to service.  If the examiner 
determines that another examination of the 
Veteran is needed to resolve this issue, 
it should be obtained.  A detailed 
rationale for all opinions expressed 
should be furnished.

2.  Request copies of complete clinical 
records pertaining to the Veteran's VA 
PTSD treatment from June 2008 to the 
present, including his June 17, 2009, PTSD 
evaluation.

3.  Then readjudicate the claims.  If 
either of them continues to be denied, 
send the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


